                Case 1:14-cv-00225-AKH Document 138 Filed 09/09/19 Page 1 of 1
Daniel J. Ratner
                                                     LEVY RATNER, P.C.                                        Kimberly A. Lehmann-
Gwynne A. Wilcox•                                     Attorneys at Law                                        Aleksandr L. Felstiner
Pamela Jeffrey                                  80 Eighth Avenue, 8th Floor                                   Jessica I. Apter"
Carl J. Levine-                               New York, New York 10011-7175                                   Rebekah Cook-Mack
David Slutsky'                                                                                                Courtney L. Allen
Allyson L. Belovin                                Telephone (212) 627-8100
Suzanne Hepner>                                   Telecopier (212) 627-8182                                            Of Counsel
Robert H. Stroup                                                                                              Irwin Bluestein
                                                      www.levyratner.com
Dana E. l.ossia-                                                                                              Patricia McConnell
Micah Wissinger•                                                                                              Linda E. Rodd
Ryan J. Barbur
                                                                                                                     Special Counsel
Alexander Rabb
                                                                                                              Richard A. Levy
Laureve D. Blackstone-
                                                                                                              Daniel Engelstein°
                                                                                                              Richard Dorn



                                                                              September 9, 2019

      VIA ECF AND FAX TO (212) 805-7942

      Hon. Alvin K. Hellerstein
      United States District Judge
      United States District Court for the Southern
      District of New York
      500 Pearl Street, Room 1050
      New York, NY 10007-1312

                         Re:              Request for Adjournment of Status Conference
                                          Delta Pilots Association v. Melvin
                                          Civil Action No. 1:14-CV-00225-AKH

      Dear Judge Hellerstein:

              This firm represents defendant Russell Melvin in the above-referenced matter. In
      accordance with Rule 1 (D) of the Your Honor's Individual Rules of Practice and Civil Case
      Management Plan, defendant requests an adjournment of the status conference scheduled for
      September 20, 2019. This is defendant's first request for an adjournment of a status conference.
      Plaintiffs counsel does not object to this request, and both parties are available for a status
      conference on October 11, 2019 or October 18, 2019 if either date is feasible for the Court.

              We appreciate the Court's consideration of this request.

                                                                              Respectfully submitted,



                                                                             Dana E. Lossia

     DEL:dvm

     cc:      Lee R.A. Seham, Seham, Seham, Meltz & Petersen, LLP
              Nicholas Paul Granath, Seham, Seham, Meltz & Petersen, LLP



     762-000-0000 I: 11059107
             "Admitted in NY, MA and DC   'Admitted in NY and NJ   •Admitted in NY and CT   "Admitted in NY and DC
